September 10, 2008


Mr. John Steven Mostyn
The Mostyn Law Firm
200 Westcott
Houston, TX 77007
Ms. April F. Robbins
Brackett & Ellis
100 Main Street
Fort Worth, TX 76102

RE:   Case Number:  08-0208
      Court of Appeals Number:
      Trial Court Number:

Style:      IN RE  HURRICANE RITA HOMEOWNERS' CLAIMS

Dear Counsel:

      Today the Multidistrict Litigation Panel lifted  issued  the  enclosed
order.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Multidistrict Litigation Panel |
|   |(via email)                    |